Dear Mr. Downs:
You have requested an opinion of the Attorney General in your capacity as attorney for the Rapides Parish School Board (Board).  You state that, periodically, the Board receives payments from the United States Department of Agriculture generated by timber sales from the Kisatchie National Forest. These gratuitous payments from the federal government are made in lieu of ad valorem taxes since land belonging to the federal government located in a school board taxing district is not subject to state and/or local tax assessments.
The funds in question are presently being deposited in the Board's general fund. A considerable portion of one of the Board's taxing districts is composed of national forest lands. The Board wishes to know whether it would be legally permissible for the subject funds to be deposited in this taxing district's maintenance fund.
It is my understanding, pursuant to our telephone conversation on Friday, June 10, 1994, that there are no restrictions imposed on the deposit and/or expenditure of these federal receipts. Assuming this to be the case, it is the opinion of this office that it is within the Board's discretion to place these federal moneys in the Board's local taxing district maintenance fund.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/Rob3/bb 0353R